UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6475



SHADRECK ABDUL BASHSHAR KITAYATUTHELEZI, a/k/a
Norman Hayes,

                                           Petitioner - Appellant,

          versus


MICHAEL W. MOORE, Director of the South Caro-
lina Department of Corrections; LAURIE F.
BESSINGER, Warden of the Kirkland Correctional
Institution; CHARLES M. CONDON, Attorney Gen-
eral of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CA-98-1370-4-12)


Submitted:   May 25, 1999                   Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shadreck Abdul Bashshar Kitayatuthelezi, Appellant Pro Se. Robert
Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shadreck Abdul Bashshar Kitayatuthelezi seeks to appeal a dis-

trict court’s order granting Respondents’ motion for summary judg-

ment and dismissing Kitayatuthelezi’s petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1998).     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

Kitayatuthelezi v. Moore, No. CA-98-1370-4-12 (D.S.C. Mar. 18,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2